18-13
    Singh v. Barr
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A206 462 579
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 30th day of July, two thousand nineteen.

    PRESENT:
             JON O. NEWMAN,
             JOHN M. WALKER, JR.,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    MOHABAT PAL SINGH,
             Petitioner,

                    v.                                           18-13
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Eric Hisey, Dalbir Singh &
                                      Associates, PC, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Holly M. Smith,
                                      Senior Litigation Counsel;
                                      Christin M. Whitacre, Trial
                                      Attorney, Office of Immigration
                                      Litigation, United States
                                      Department of Justice, Washington,
                                      DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Mohabat Pal Singh, a native and citizen of

India, seeks review of a December 4, 2017, decision of the

BIA affirming a March 8, 2017, decision of an Immigration

Judge    (“IJ”)     denying      Singh’s       application     for     asylum,

withholding    of   removal,      and       relief   under   the   Convention

Against Torture (“CAT”).          In re Mohabat Pal Singh, No. A 206

462 579 (B.I.A. Dec. 4, 2017), aff’g No. A 206 462 579 (Immig.

Ct.   N.Y.   City   Mar.   8,    2017).         We   assume   the     parties’

familiarity with the underlying facts and procedural history

in this case.

      Under the circumstances of this case, we have reviewed

both the IJ’s and BIA’s decisions.              Yun-Zui Guan v. Gonzales,

432   F.3d   391,   394    (2d   Cir.       2005).     We    review   adverse

credibility determinations under the substantial evidence

standard.     Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir.

2018).    The agency may, “[c]onsidering the totality of the

circumstances,” base a credibility finding on inconsistencies

in an applicant’s statements or between his statements and

other evidence, “without regard to whether an inconsistency

                                        2
. . . goes to the heart of the applicant’s claim.”               8 U.S.C.

§ 1158(b)(1)(B)(iii).        “We defer . . . to an IJ’s credibility

determination unless . . . it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

accord Hong Fei Gao, 891 F.3d at 76.              Substantial evidence

supports   the    agency’s     determination      that   Singh   was   not

credible as to his claim that Shiromani Akali Dal Badal and

Bharatiya Janata Party (“Badal/BJP”) members twice attacked

him and killed his father because they were members of the

Shiromani Akali Dal Amritsar Party (“SADA”).

    First,       the     agency   reasonably      relied    on    Singh’s

inconsistent descriptions of the events surrounding the first

attack that he reported suffering.          In his written statement,

Singh asserted that he stood outside the police station for

“hours” before he was arrested, but he testified that he

waited only “half an hour.”          The agency was not required to

accept   Singh’s       explanation   for   this   inconsistency.       See

Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled



                                     3
to   credit      his    testimony.”       (internal    quotation     marks

omitted)).

     Second, the agency reasonably relied on inconsistencies

regarding Singh’s educational and work history.                    Singh’s

initial application asserted that he stopped attending school

in 2011 and worked in 2012 and 2013; his amended application

asserted that he attended school through March 2013 and did

not work; and his testimony was internally inconsistent and

contradicted     both    written      accounts.       Singh   offered   no

explanation for these discrepancies, and although he now

argues    that    the        agency   should   not    have    relied    on

inconsistencies arising from his initial application because

he submitted an amended application prior to the hearing, the

agency is entitled to consider the entire record in assessing

credibility.      See 8 U.S.C. § 1158(b)(1)(B)(iii).

     Third, the agency reasonably relied on inconsistencies

and omissions in the record concerning harassment of Singh’s

mother and break-ins at her home after Singh left India.

Singh testified that his mother did not have many problems

after    he   left     the    country,    although    Badal/BJP    members

sometimes asked about him, and denied that she had “any

problems at the house.”           His mother’s letter also did not

mention break-ins or continued harassment.             However, a letter

                                      4
from    the     SADA     Party    asserted      that      Badal/BJP    members

repeatedly broke into Singh’s former home and harassed his

family.

       Singh now argues that his testimony was consistent with

the SADA letter and that he was not in a position to explain

his    mother’s    omission       of    the    break-ins.       But    Singh’s

testimony that his mother did not have problems at her house

contradicted his later testimony that she did and the SADA

letter.    Given this inconsistency, the agency did not err in

also relying on the omission of the information from Singh’s

mother’s letter.         See Xiu Xia Lin, 534 F.3d at 167 (upholding

agency’s      reliance    on     omission     from   letters   submitted    to

corroborate persecution); cf. Hong Fei Gao, 891 F.3d at 77-

79, 81 (cautioning that third party omission is less probative

where there is no inconsistency).

       Having    questioned        Singh’s     credibility,      the    agency

reasonably      relied     on     his    failure     to    rehabilitate    his

testimony       with   reliable         corroborating      evidence.       “An

applicant’s failure to corroborate his or her testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”                   Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                      The agency

                                         5
reasonably declined to afford weight to letters from Singh’s

relatives      and     acquaintances          because       the     authors     were

interested parties or were unavailable for cross-examination

and,    as    discussed     above,       some      of    the      documents     were

inconsistent with Singh’s statements.                    See Matter of H-L-H-

& Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (finding that

letters from the applicant’s friends and family did not

provide      substantial       support       for   the     applicant’s        claims

because they were from interested witnesses not subject to

cross-examination), overruled on other grounds by Hui Lin

Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012); see

also Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).

Singh’s additional documentary evidence, which included a

medical      record,     his     father’s          death     certificate,       and

identification documents, does not resolve or explain the

inconsistencies that formed the basis of the agency’s adverse

credibility determination.

       Given the multiple inconsistencies and lack of reliable

corroboration,        the   adverse      credibility           determination     is

supported       by    substantial        evidence.                See    8    U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165–67; Biao

Yang, 496 F.3d at 273.          Because Singh’s claims were all based

on   the     same    factual    predicate,         the     adverse      credibility

                                         6
determination    is   dispositive   of   asylum,   withholding   of

removal, and CAT relief.      Paul v. Gonzales, 444 F.3d 148,

156–57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                                7